Citation Nr: 0944187	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO. 05-21 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for status post overdose 
of medication with forced vomiting.

2. Entitlement to service connection for gastroesophageal 
reflux, claimed as gastrointestinal problems, including as 
due to undiagnosed illness.

3. Entitlement to service connection for muscle and joint 
pain, including as due to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran had active duty for training from August 1986 
through November 1986, and from December 1990 through May 
1991, with additional reserve service. This matter comes 
before the Board of Veterans' Appeals (Board) on appeal from 
an August 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The issues of entitlement to service connection for 
gastroesophageal reflux, claimed as gastrointestinal 
problems, including as due to undiagnosed illness, and 
entitlement to service connection for muscle and joint pain, 
including as due to undiagnosed illness, are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

There is no competent medical evidence showing current 
residual disabilities related to an in-service overdose of 
medication with forced vomiting.


CONCLUSION OF LAW

The criteria for service connection for status post overdose 
of medication with forced vomiting are not met. 38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2009). 





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking to establish service connection for 
status post overdose of medication with forced vomiting. For 
service connection, the claims folder must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury." See Pond v. 
West, 12 Vet. App. 341, 346 (1999). In other words, 
entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).

In this case, the Veteran's claim fails because the first 
element for service connection, evidence of a current 
disability, is not met. The claims folder includes some 
private medical records, as well as several years of VA 
outpatient records, and three 2003 VA examination reports. 
While there is clearly treatment for several disabilities, 
none of them are noted as related to an in-service overdose 
of medication.

The Veteran's June 2003 claim simply states that she was 
forced to vomit after a drug overdose on pain medication in 
March 1991 while she was stationed in Saudi Arabia. She did 
not, however, note any current disability related to that in-
service event. In September 2004, the Veteran submitted a 
handwritten statement elaborating on the event in service. In 
particular, she stated that she "attempted suicide by taking 
40,000 mg of Motrin," and that the doctors forced "vomiting 
in order to get some of the pills out of my system." She 
went on to say that she is "still having associated problems 
from that ordeal in the emergency room and being held under 
suicidal watch for 3 days in the hospital afterward."  She 
did not, however, specify what those "associated problems" 
are. On her July 2005 VA Form 9, the Veteran again notes that 
she overdosed on pain medication given for pain in her legs 
and joints. She claims that the medicine given to induce 
vomiting, as well as the overdose of Motrin itself must have 
"some damaging effect," and she noted that she coughs up 
"what appears to be flesh at times."

A review of the medical evidence, however, fails to show 
treatment for any current disability related to an overdose 
of medication in 1991. There is no evidence of treatment for 
a disability manifested by coughing up a flesh-like 
substance, or any other related malady. The overdose of 
medication is noted in the medical histories found throughout 
her outpatient records, but there is no treatment for an 
illness related to that overdose. In fact, the September 2003 
VA examiner specifically noted that the Veteran had an in-
service overdose with forced vomiting and that she 
"recovered from this without any other complications."

Without evidence of a current disability, there is no basis 
upon which to grant service connection. The Board need not 
analyze whether there is evidence of an in-service 
incurrence, as there is no current disability to allow for a 
medical nexus.

The Board notes that when there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
will be given to the claimant. 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102. In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine. Because the evidence here is not in equipoise, and, 
in fact, the absence of evidence to support the claim 
suggests that the preponderance of the evidence is against 
the Veteran's claim, the benefit-of-the-doubt doctrine is not 
applicable. See Gilbert v. Derwinski, 1 Vet. App. 49, 55- 57 
(1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 
The claim must be denied.

Duties to Notify and Assist 

VA fulfilled its duties to notify and assist the Veteran in 
the development of her service connection claim. Sufficient 
evidence is available to reach a decision and the Veteran is 
not prejudiced by appellate review at this time.

VA sent the Veteran letters in February 2004, March 2006, and 
November 2008, informing her of the evidence necessary to 
establish entitlement to service connection. The Veteran was 
notified of what was necessary to establish her claim, what 
evidence she was expected to provide, and what VA would 
obtain on her behalf. Thus, these letters satisfied the 
requirements of 38 C.F.R. § 3.159(b)(1) (2009). The March 
2006 and November 2008 letters also informed her of the type 
of evidence necessary to establish an effective date and a 
disability rating, as is required under Dingess v. Nicholson, 
19 Vet. App. 473 (2006). Thus, the duty to notify is met in 
this case.

VA also has a duty to assist the Veteran in substantiating 
her claim under 38 C.F.R. § 3.159(c), (d) (2009). Here, the 
Veteran's statements, her available service treatment 
records, and VA treatment records have been associated with 
the claims folder. The Board notes that the service treatment 
records related to the Veteran's 1990 and 1991 service are 
not associated with the Veteran's claims folder. However, 
considering that the basis for denial is that the Veteran has 
no current disability, the service treatment records would 
not lend support to establishing that fact. Thus, the 
omission can be considered harmless.

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to this 
claim. However, the Board finds that the evidence, which 
fails to reveal that the Veteran has a current disability, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim. See 38 
C.F.R. § 3.159(c)(4).

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim. Simply stated, the standards of McLendon are not met 
in this case.

VA has done everything reasonably possible to assist the 
Veteran. A remand for further development of this claim would 
serve no useful purpose. VA has satisfied its duties to 
notify and assist the Veteran and further development is not 
warranted.


ORDER

Entitlement to service connection for status post overdose of 
medication with forced vomiting is denied.


REMAND

The Veteran is seeking to establish service connection for 
gastrointestinal problems, and for muscle and joint pain. She 
served in the Southwest Asia Theater of Operations from 
January 1991 to May 1991 and is, therefore, a Persian Gulf 
War Veteran. 38 U.S.C.A. § 1117(e) (West 2002); 38 C.F.R. § 
3.317(d) (2009).

For Persian Gulf War Veterans, service connection may be 
granted for objective indications of a chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, including, but 
not limited to, muscle pain, joint pain; neurologic signs or 
symptoms; or gastrointestinal signs or symptoms. 38 C.F.R. 
§ 3.317(a)(6)(b). The chronic disability must have become 
manifest either during active military service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2011, and must not be attributed to any known 
clinical diagnosis by history, physical examination, or 
laboratory tests. 38 U.S.C.A. § 1117; 38 C.F.R. § 
3.317(a)(1)(i)-(ii).

For purposes of section 3.317, a qualifying chronic 
disability means a chronic disability resulting from any of 
the following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multi-symptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multi symptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a 
presumption of service connection. 38 C.F.R. § 
3.317(a)(2)(i).

In addition, under section 3.317, the term "medically 
unexplained chronic multisymptom illness" means a diagnosed 
illness without conclusive pathophysiology or etiology, that 
is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion 
to physical findings, and inconsistent demonstration of 
laboratory abnormalities. Chronic multisymptom illnesses of 
partially understood etiology and pathophysiology will not be 
considered medically unexplained. 38 C.F.R. § 
3.317(a)(2)(ii).

"Objective indications of chronic disability' include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 
38 C.F.R. § 3.317(a)(3).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic. The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 
38 C.F.R. § 3.317(a)(4).

In the case of claims based on undiagnosed illness under 38 
U.S.C.A. § 1117 and 
38 C.F.R. § 3.117, there is no requirement that there be 
competent evidence of a nexus (i.e., link) between the 
claimed illness and service. Gutierrez v. Principi, 
19 Vet. App. 1 (2004). Further, lay persons are competent to 
report objective signs of illness. Id. See also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).

As the Court also acknowledged in Gutierrez, however, this 
presumption is rebuttable if there is affirmative evidence 
that an undiagnosed illness was not incurred in service or 
was instead caused by a supervening condition.

VA is not generally authorized to grant service connection 
for symptoms alone, without an identified basis for those 
symptoms. For example, "pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted." 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom. 
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001); 
Evans v. West, 12 Vet. App. 22, 31-32 (1998). The notable 
exception to this rule is 38 C.F.R. § 3.317, which permits, 
in some circumstances, service connection of signs or 
symptoms that are objective indications of chronic 
disability, even though such disability is due to undiagnosed 
illness.

What is important is whether a symptom is a manifestation of 
a syndrome that (1) is a clinical diagnosis accepted by VA 
and (2) is shown by the evidence to be the result of service. 
If so, service connection may be granted under 
38 C.F.R. § 3.303(d). If not, service connection must be 
considered under 
38 C.F.R. § 3.317. In the latter case, service connection may 
not be granted if the symptom is a manifestation of a 
disability attributable to a "known clinical diagnosis."

The record reflects that the Veteran was afforded a Gulf War 
Guidelines examination in September 2003, at which time, she 
reported symptoms such as fatigue, muscle aching in the 
thighs and arms, pain in her wrists, ankles, and knees, as 
well as "some aching sensations in her abdomen off and on 
with no clear etiology" as well as occasional heartburn. The 
examiner noted a previous diagnosis of gastroesophageal 
reflux, and made no mention of joint pain in the diagnosis 
section. A VA muscle examination at the same time noted 
"back pain of undetermined etiology of mild nature."  
Following these examinations, the RO denied the Veteran's 
claim on the basis that the gastrointestinal problems were 
assigned a diagnosis and were not shown to have been incurred 
in service, and because any undiagnosed muscle and joint pain 
had not existed for the requisite 6 months. See August 2004 
rating decision. However, the Veteran's outpatient records 
repeatedly note joint pain in various parts of the Veteran's 
body. A VA outpatient note from January 2003 makes mention of 
low back pain over the course of one year. A July 2003 note 
shows leg pain for three months. A September 2003 VA 
gynecological examiner noted left lower quadrant pain. In 
January 2005, VA outpatient records show neck pain. And, a 
November 2006 statement from the Veteran describes painful 
and stiff feet and hands. Given the current level of symptoms 
experienced by the Veteran as described throughout the file, 
the Board finds that the Veteran should be scheduled for a 
new examination that addresses the unique set of symptoms 
related to the Veteran's joint pain, as well as her 
gastrointestinal issues, and determines whether a diagnosis 
is appropriate with regard to the Veteran, or whether the 
Veteran experiences "medically unexplained chronic 
multisymptom illness" (a diagnosed illness without conclusive 
pathophysiology or etiology, that is characterized by 
overlapping symptoms and signs and has features such as 
fatigue, pain, disability out of proportion to physical 
findings, and inconsistent demonstration of laboratory 
abnormalities). 38 C.F.R. § 3.317(a)(2)(ii).

The Board also notes, that in cases where a Veteran applies 
for service connection under 38 C.F.R. § 3.317, but is found 
to have a disability attributable to a known clinical 
diagnosis, further consideration under the direct service 
connection provisions of 38 U.S.C.A. §§ 1110 and 1131 is 
warranted. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994). If this is the case, further development is warranted 
in order to locate the Veteran's missing service treatment 
records. Many avenues have recognizably been pursued in order 
to locate the records for the Veteran 1991 period of service. 
The Veteran's service personnel records document that the 
Veteran was assigned to the 251st EVAC HOSP KKMC, and that in 
November 1991 she was assigned to the 75th Field Hospital in 
Tuscaloosa, Alabama. The 75th notified the RO in September 
2003 that it no longer possessed the Veteran's records. In 
August 2008, the RO requested records from the Alabama 
Adjutant General, but no response appears to have been 
received. Also in August 2008, a request was sent to the King 
Khalid Military City (KKMC) Hospital. No response is of 
record. There is no evidence in the claims folder that VA has 
followed up on either of these requests. VA has a duty to 
make as many requests as are necessary to obtain records in 
the hands of federal departments or agencies, including 
service treatment records. 38 C.F.R. § 3.159(c)(2) (2009). VA 
will end its efforts to obtain such records only if VA 
concludes that further efforts to obtain those records would 
be futile. Id. The Board finds that one request to the 
Alabama Adjutant General and one request to the KKMC does not 
meet VA's duty to assist under 38 C.F.R. § 3.159(c)(2). If 
these issues are pursued on a direct basis, then further 
efforts must take place to find the Veteran's missing service 
treatment records.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a new Persian 
Gulf War protocol examination. The claims 
file, including a complete copy of this 
Remand, must be made available to the 
physician(s) designated to examine the 
Veteran for her pertinent medical and 
other history. The report of the 
examination(s) should include discussion 
of her documented medical history and 
assertions. All appropriate tests and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to the examiner(s) prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

The examiner should conduct a 
comprehensive medical evaluation and 
provide details about the onset, 
frequency, duration, and severity of the 
Veteran's symptoms.

a. In particular, the designated 
examiner(s) should specifically state 
whether any of the Veteran's complaints or 
symptoms are attributable to a known 
clinical diagnosis. This also includes 
indicating whether these complaints and 
symptoms are manifestations of already 
service-connected disabilities (e.g., 
posttraumatic stress disorder). If there 
is a known clinical diagnosis that can be 
medically explained, the examiner should 
expressly indicate these underlying 
diagnoses. 

b. If, on the other hand, the Veteran 
suffers from any signs or symptoms that 
are determined not to be associated with a 
known clinical diagnosis, the examiner 
should indicate whether any such condition 
meets the regulatory definition of either 
an undiagnosed illness or a medically 
unexplained chronic multisymptom illness.

A complete rationale for all opinions 
expressed must be provided. If the 
physician is unable to render any opinion 
sought, it should be so indicated on the 
record and the reasons therefore should be 
noted. The factors upon which any medical 
opinion is based must be set forth for the 
record.

2. If the Gulf War Protocol examination 
yields known clinical diagnoses related to 
the Veteran's claimed gastrointestinal 
problems and/or muscle and joint pain, 
then ensure that VA has met its duty to 
assist under 38 C.F.R. § 3.159(c)(2), by 
making as many attempts as necessary to 
obtain the Veteran's service treatment 
records related to her 1991 period of 
service, including as many requests as are 
necessary to the Alabama Adjutant General 
and the KKMC Hospital.

Associate all service treatment records 
obtained with the claims folder. If no 
records can be found, and only after VA 
makes as many attempts as are necessary 
and further attempts are deemed futile, VA 
must ensure that proper notice of the 
inability to obtain records is afforded 
the Veteran in accordance with 38 C.F.R. § 
3.159(e).

3. If the relevant service treatment 
records are associated with the claims 
folder and show in-service manifestations 
of either a currently diagnosed 
gastrointestinal disorder, or a currently 
diagnosed muscle or joint disorder, then 
the VA examiner should further opine, 
following a review of the claims folder, 
as to the etiology of the Veteran's 
diagnosed disability(ies) by addressing 
the following question: is it more likely 
than not (i.e., probability greater than 
50 percent)), at least as likely as not 
(i.e., probability of 50 percent), or less 
likely than not (i.e., probability less 
than 50 percent) that the Veteran's 
current disability was incurred in 
service? A complete rationale should be 
provided for any opinion expressed.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


